DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Amendments submitted on 12/09/2020 wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Astrid , U.S. Pub. No. 20150252664 A1, in view of Seem, U.S. Pat. No, 5568377.  

Regarding independent claim 1 Astrid teaches:
Astrid, fig 1, ¶ 0043 line 1-10, “number of drilling variables” reads on “a second variable”) comprising:  
	repetitively measuring a value of the desired process value (Astrid, ¶ 0046 line7-10 controller is continuously tuned based on “instantaneous drilling conditions” which implies that measurements are repeatedly taken); 
	from the repetitively measuring, determining a moving average of the measured values and determining a moving standard deviation of the measured values (Astrid, ¶ 0099 line 8-11, “continuously computing and evaluating the averages and standard deviations” reads on “determining a moving average” and “determining a moving standard deviation”, “selected parameters” reads on “measured values”) ; 
	monitoring the measured values for the occurrence of a first statistical event with respect to the outer zone and adjusting a gain of the controller by a first factor upon detection of the first statistical event; 
	monitoring the measured values for the occurrence of a second statistical event with respect to the inner zone and adjusting a gain of the controller by a second factor upon detection of the second statistical event(Astrid, ¶ 0055 1-3, eqn. 8, BDV is  measured and used to calculate ROP, ¶ 0099 line 8-11, some preferred embodiments are “continuously computing and evaluating the averages and standard deviations of selected parameters” BDV may be a “selected parameter”, ¶ 0062 line 9-16, time constant is “compared to predefined minimum and maximum values” then set appropriately, ¶ 0061 line 1-6, eqn. 10, proportional gain constant is determined using a time constant and BDV); 
(Astrid, time constant reads on first factor and second factor, Kc is proportional gain constant and is dependent on a time constant,  time constant is calculated from eqn. 7, time constant is dependent on ROP, ROP is dependent on BDV, BDV is a measured value which changes, therefore first time constant will be different from the second time constant and first factor will be different from second factor) 
	whereby the controller may be automatically tuned (Astrid, ¶ 0016 line 4-5, “system comprises a self-tuning, multivariable controller”).  
	Astrid does not teach:
	defining an outer zone of measured values with the determined moving average and a first plurality of the determined moving standard deviation;  
	defining an inner zone of measured values with the determined moving average and a second plurality of the determined moving standard deviation, the first plurality being greater in number than second plurality;
	Seem teaches:
	defining an outer zone of measured values with the determined moving average and a first plurality of the determined moving standard deviation;  
	defining an inner zone of measured values with the determined moving average and a second plurality of the determined moving standard deviation, the first plurality being greater in number than second plurality (Seem, fig 9, “upper control limit reads on “outer zone”, lower control limit reads on “inner zone”, eqn. 24 and 25, “lower control limit”  and “upper control limit” are dependent on an average and standard deviation, eqn. 26 and 27 define average and standard deviation, a summation implies the number and/or value of the samples changes therefore the average and standard deviation change resulting in a moving average and a moving standard deviation); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including outer zones and inner zones as taught by Seem in order to provide “a method of automatically determining the control parameters of a feedback controller disposed to control a process” (Seem col 5 line 20-23).

Regarding claim 2 Astrid does not teach:
	measuring a first time interval for when a measured value may measure above an upper limit of the outer zone to when another measured value may measure below a lower limit of the outer zone; 
	comparing the first measured time interval against a first predetermined time interval; and should the first measured time interval be less than the first predetermined time interval, adjusting a gain of the controller by the first factor
	Seem teaches:
	measuring a first time interval for when a measured value may measure above an upper limit of the outer zone to when another measured value may measure below a lower limit of the outer zone; 
	comparing the first measured time interval against a first predetermined time interval; and should the first measured time interval be less than the first predetermined time interval, adjusting a gain of the controller by the first factor (Seem, fig 9, col 18 line 11-23, “upper control limit” reads on upper limit”, “lower control limit” reads on “lower limit”, “ts” is “step change in controller output” which reads on “the first predetermined time interval”, “ti+1” reads on “the first measured time interval”, col 20, eqn. 44,  proportional gain, Kc, is dependent on eqn. 28 which is a comparison of “ti-1” and “ts”),   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including comparison of the first measured time interval and a first predetermined time interval as taught by Seem in order to provide “a method of automatically determining the control parameters of a feedback controller disposed to control a process” (Seem col 5 line 20-23).

Regarding claim 3 Astrid does not teach:
	measuring a second time interval for when a measured value may measure above an upper limit of the inner zone to when another measured value may measure below a lower limit of the inner zone;   
	comparing the second measured time interval against a second predetermined time interval; and should the second measured time interval be less than the second predetermined time interval, adjusting a gain of the controller by the second factor.
	Seem teaches:
	measuring a second time interval for when a measured value may measure above an upper limit of the inner zone to when another measured value may measure below a lower limit of the inner zone;   
(Seem, fig 9, col 18 line 11-23, “upper control limit” reads on upper limit”, “lower control limit” reads on “lower limit”, “ts” is “step change in controller output” which reads on “the second predetermined time interval”, “ti+1” reads on “the second measured time interval”, col 20, eqn. 44,  proportional gain, Kc, is dependent on eqn. 28 which is a comparison of “ti-1” and “ts”),   .  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including comparison of the second measured time interval and a second predetermined time interval as taught by Seem in order to provide “a method of automatically determining the control parameters of a feedback controller disposed to control a process” (Seem col 5 line 20-23).

Regarding claim 4 Astrid does not teach:
	wherein the first and second factors decrease a gain of the controller, the decrease in gain of the first factor being greater than the decrease in gain of the second factor.
	Seem teaches:
	wherein the first and second factors decrease a gain of the controller, the decrease in gain of the first factor being greater than the decrease in gain of the second factor (Seem, Col 17, line 15-17, col 20 eqn.44, col 18 eqn. 28, proportional gain is dependent on process gain, which can be negative if process output decreases, and on eqn. 28, eqn. 28 is a comparison of two different time frames, therefore the decrease in gain will be different between the first factor and the second factor as the time frames will be different between the first factor and the second factor).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including the decrease in gain by a first and second factor as taught by Seem in order to provide “a method of automatically determining the control parameters of a feedback controller disposed to control a process” (Seem col 5 line 20-23).


Regarding claim 8 Astrid does not teach:
	wherein the increase in gain of the third factor is smaller in magnitude than the decrease in gain of the first factor.
	Seem teaches:
	wherein the increase in gain of the third factor is smaller in magnitude than the decrease in gain of the first factor (Seem, Col 17, line 12-13, col 20 eqn.44, col 18 eqn. 28, proportional gain is dependent on process gain, which can be positive if process output increases, and on eqn. 28, eqn. 28 is a comparison of two different time frames, therefore the change in gain will be different between the first factor and the third factor as the time frames will be different between the first factor and the third factor).    
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the (Seem col 5 line 20-23).

Regarding claim 9 Astrid further teaches:
	wherein the desired process value represents a rate of progress (ROP) of the drilling rig and the second variable represents a weight on bit (WOB) of a drilling rig (Astrid, ¶ 0016 line 4-6, 10-13, ¶ 0017 line 4-8, “process gains” reads on “process value”, ROP is used to compute “process gains”, multivariable controller can use a number of drilling variables including ROP and WOB).
Regarding independent claim 10 Astrid teaches:
	A controller system (Astrid ¶ 0016 line 1-4), comprising: 
	a (PID) controller configured to control toward a desired process value by manipulating a second variable (Astrid, fig 1, ¶ 0043 line 1-10, “number of drilling variables” reads on “a second variable”);  
	an arrangement in communication with the controller to repetitively measure a value of the desired process value (Astrid, ¶ 0046 line7-10 controller is continuously tuned based on “instantaneous drilling conditions” which implies that measurements are repeatedly taken); 
	the controller being configured to execute a routine that: determines a moving average of the measured values; determines a moving standard deviation of the measured values (Astrid, ¶ 0099 line 8-11, “continuously computing and evaluating the averages and standard deviations” reads on “determining a moving average” and “determining a moving standard deviation”, “selected parameters” reads on “measured values”); 	
	monitors the measured values for the occurrence of a first statistical event with respect to the outer zone and adjusting a gain of the controller by a first factor upon detection of the first statistical event; 
	monitors the measured values for the occurrence of a second statistical event with respect to the inner zone and adjusting a gain of the controller by a second factor upon detection of the second statistical event(Astrid, ¶ 0055 1-3, eqn. 8, BDV is  measured and used to calculate ROP, ¶ 0099 line 8-11, some preferred embodiments are “continuously computing and evaluating the averages and standard deviations of selected parameters” BDV may be a “selected parameter”, ¶ 0062 line 9-16, time constant is “compared to predefined minimum and maximum values” then set appropriately, ¶ 0061 line 1-6, eqn. 10, proportional gain constant is determined using a time constant and BDV);  
	wherein the first factor differs from the second factor (Astrid, time constant reads on first factor and second factor, Kc is proportional gain constant and is dependent on a time constant,  time constant is calculated from eqn. 7, time constant is dependent on ROP, ROP is dependent on BDV, BDV is a measured value which changes, therefore first time constant will be different from the second time constant and first factor will be different from second factor)
	whereby the controller may be automatically tuned (Astrid, ¶ 0016 line 4-5, “system comprises a self-tuning, multivariable controller”). 

Astrid does not teach:

	defines an inner zone of measured values with the determined moving average and a second plurality of the determined moving standard deviation, the first plurality being greater in number than the second plurality;  
	Seem teaches:
	defines an outer zone of measured values with the determined moving average and a first plurality of the determined moving standard deviation; 
	defines an inner zone of measured values with the determined moving average and a second plurality of the determined moving standard deviation, the first plurality being greater in number than the second plurality (Astrid, ¶ 0055 1-3, eqn. 8, BDV is  measured and used to calculate ROP, ¶ 0099 line 8-11, some preferred embodiments are “continuously computing and evaluating the averages and standard deviations of selected parameters” BDV may be a “selected parameter”, ¶ 0062 line 9-16, time constant is “compared to predefined minimum and maximum values” then set appropriately, ¶ 0061 line 1-6, eqn. 10, proportional gain constant is determined using a time constant and BDV);  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including outer zones and inner zones as taught by Seem in order to provide a system “of automatically determining the control parameters of a feedback controller disposed to control a process” (Seem col 5 line 20-23).
	
Regarding claim 11:
	Claim 11 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 12:
	Claim 12 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding claim 14:
	Claim 14 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding claim 15:
	Claim 15 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding claim 18:
	Claim 18 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.

Regarding claim 19 Astrid does not teach: 
	wherein the controller is configured to produce a displayable control gain recommendation.  
	Seem teaches:
	wherein the controller is configured to produce a displayable control gain recommendation (Seem, fig 2B, col 7 line 56-67, personal computer has a display to display generated data).
(Seem col 5 line 20-23).

Regarding claim 20 Astrid does not teach:
	wherein the controller is linked to a driver of the drilling rig, whereby the output of the controller is implemented automatically.  
	Seem teaches:
	wherein the controller is linked to a driver of the drilling rig, whereby the output of the controller is implemented automatically (Seem, fig 2A, col 7 line 42-55, “software required to implement the pattern recognition adaptive control process” reads on “output of the controller is implemented automatically).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including the output of the controller being implemented automatically as taught by Seem in order to provide a system “of automatically determining the control parameters of a feedback controller disposed to control a process” (Seem col 5 line 20-23).

Claims 5-7, 13, 15, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Astrid as modified,  as applied to claims 1 and 10 above, respectively, and further in view of Tanaka, U.S. Pat. No. 6959219 B2.

Regarding claim 5 the Astrid/Seem combination does not teach:
	wherein the upper limit of the outer zone is determined by an addition of the first plurality to the determined moving average and the lower limit of the outer zone is determined by a subtraction of the first plurality from the determined moving average.
	Tanaka teaches:
	wherein the upper limit of the outer zone is determined by an addition of the first plurality to the determined moving average and the lower limit of the outer zone is determined by a subtraction of the first plurality from the determined moving average (Tanaka, fig 6, col 7 line 23-25, 57-59, “Ermax” reads on “first plurality” and is a maximum deviation and is updated, additionally, in order to update Ermax average must be updated therefore is a moving average,  Ermax is maximum deviation that is used in the “increment/decrement detection processing” which reads on “an addition” and “a subtraction” with respect to the “determined moving average”).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including defining the upper limit and lower limit of the outer zone as taught by Tanaka in order “to provide a control apparatus which can independently set the upper and lower limit values of a manipulated variable output” (Tanaka, col 2 line 58-60).  
Regarding claim 6 the Astrid/Seem combination does not teach:
	wherein the upper limit of the inner zone is determined by an addition of the second plurality to the determined moving average and the lower limit of the inner zone is determined by a subtraction of the second plurality from the determined moving average.
	Tanaka teaches:
	wherein the upper limit of the inner zone is determined by an addition of the second plurality to the determined moving average and the lower limit of the inner zone is determined by a subtraction of the second plurality from the determined moving average (Tanaka, fig 6, col 7 line 23-25, 57-59, “Ermax” reads on “second plurality” and is a maximum deviation and is updated therefore, first plurality and second plurality will be different, additionally, in order to update Ermax average must be updated therefore average is a moving average, Ermax is maximum deviation that is used in the “increment/decrement detection processing” which reads on “an addition” and “a subtraction” with respect to the “determined moving average”).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including defining the upper limit and lower limit of the inner zone as taught by Tanaka in order “to provide a control apparatus which can independently set the upper and lower limit values of a manipulated variable output” (Tanaka, col 2 line 58-60).  

Regarding claim 7 Seem teaches:
	comparing the detected third interval of time to a third predetermined time interval; and 	upon a finding that the detected third interval of time is greater than the third (Seem, fig 9, col 18 line 11-23, “upper control limit” reads on upper limit”, “lower control limit” reads on “lower limit”, “ts” is “step change in controller output” which reads on “the third predetermined time interval”, “ti+1” reads on “the third measured time interval”, in fig 9 “ti” and “ti+1” are variables indicating a time frame, as such the positions are arbitrary therefore “ti” can indicate the time frame for any data point after “ts” and “ti+1” the time frame to the immediate right putting “ti+1” of eqn. 28 between the “upper control limit” and the “lower control limit”,  col 20, eqn. 44,  proportional gain, Kc, is dependent on eqn. 28 which is a comparison of “ti-1” and “ts”),   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid including comparison of the third measured time interval and a third predetermined time interval as taught by Seem in order to provide “a method of automatically determining the control parameters of a feedback controller disposed to control a process” (Seem col 5 line 20-23).
	The Astrid/Seem combination does not teach:
	detecting a third time interval during which measured values remain within the upper and lower limits of the inner zone;
	Tanaka teaches:	
	detecting a third time interval during which measured values remain within the upper and lower limits of the inner zone (Tanaka, Col 11 line 42-49, line 52-58, fig 6, col 2 eqn. 4, col 12 line 3-7, “second manipulated variable lower limit” and “second manipulated variable upper limit” read on “upper and lower limits of the inner zone”,  “Td” reads on “third time interval”, calculation of “Td” includes the addition of “Th1” and “Th2” of fig 6 which corresponds to “the third time interval”; and 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for optimizing the performance of a drilling assembly comprising a self-tuning, multivariable controller as disclosed by Astrid by including a third time interval between “the upper and lower limits of the inner zone” as taught by Tanaka in order “to provide a control apparatus which can independently set the upper and lower limit values of a manipulated variable output” (Tanaka, col 2 line 58-60).  

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.
Regarding claim 16:
	Claim 16 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.
Regarding claim 17:
	Claim 17 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments filed on 12/09/2020 have been fully considered but they are not fully persuasive.
Regarding Specification Amendments, page 8 of applicant’s remarks, applicant argues that changes made to the abstract overcome the objection.  Based on the changes made to the abstract the objection is withdrawn.

Regarding Claim Rejection – 35 USC § 112, page 8-9 of applicant’s remarks, applicant argues that changes made to claims 1-4, 7, 9-14, and 18 overcome the rejection.  Based on the changes made to claims 1-4, 7, 9-14, and 18 the 35 USC § 112(b) rejections have been withdrawn.

Regarding Claim Rejection – 35 USC § 103, page 9-15 of applicant’s remarks.  Examiner wishes to acknowledge applicant’s arguments.  With regard to the gain of the controller, applicant argues “Astrid describes changing the controlled drilling parameters to the set point values, not the gain of the controller” (page 11 ¶ 001, page 12 ¶ 002).  Examiner respectfully disagrees.  Astrid states in the abstract “The method includes evaluation of a characteristic system time constant, using this constant to compute bit ROP, using computed ROP to compute process gains, which are used to tune the multivariable controller…”  In ¶ 0016 Astrid states “(3) uses computed bit ROP to compute process gains which, in turn, are used to tune the multivariable controller.”  In ¶ 0058 and ¶ 0059 Astrid shows, in equation 9, how the gains are computed for each control variable.  Again in ¶ 0060-¶ 0061 Astrid states that the gain constants are calculated for “the PID controllers for each control variable of interest.”  Clearly Astrid teaches changing the “gain of the controller.”   Additionally, applicant argues that neither Seem nor Tanaka address adjusting “the gain of the controller” however, this is not needed as Astrid teaches changing the “gain of the controller.”

	Applicant argues that “Seem is adjusting the control parameters in a step test, not defining an outer zone and inner zones of measured values based on measurements of the system.”  Examiner respectfully disagrees.  The claim language claims the “outer zone of measured values” and the “inner zone of measured values” are determined with a “moving average” and a “moving standard deviation.”  Seem clearly teaches the “the lower control limit” which reads on “inner zone” and “upper control limit” which reads on “outer zone” are determined by equation (24) and (25).  These equations use the average and standard deviation which are calculated from N number of samples which change as time changes therefore the average is a moving average and the standard deviation is a moving standard deviation.  Average and standard deviation are determined from equations (26) and (27) respectively.  Each of these equations contains a             
                
                    
                        y
                    
                    
                        j
                    
                
            
         term which is a measurement of the             
                
                    
                        j
                    
                    
                        t
                        h
                    
                
                 
            
        term in N number of samples.  Therefore, the “lower control limit” or “inner zone” and the “upper control limit” or “outer zone” are calculated with “measurements of the system” (Seem, col 17 line 40- col 18 line 28).  Additionally, applicant argues that neither Astrid nor Tanaka address “defining an outer zone and inner zones of measured values” (page 14).  However, this is not needed as Seem teaches “defining an outer zone and inner zones of measured values.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/23/2021